Order unanimously reversed, sentence vacated, and matter remitted to Ontario County Court for further proceedings in accordance with the following Memorandum: There shall be filed a new and current psychiatric examination and a proper report which meets the requirements of section 2189-a of the Penal Law as construed by People v. Jackson (20 A D 2d 170, 174). Thereafter the court should impose sentence in the light of such report. (Appeal from order of Ontario County Court denying, without a hearing, motion to vacate judgment of conviction rendered January 10, 1964.) Present — Williams, P. J., Bastow, Goldman, Del Yecchio and Marsh, JJ.